02-12-191-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00191-CV
 
 



In the Matter of S.S.


 


 




 
 
 




 


 


 



------------
 
FROM THE 323rd
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
Appellant
S.S. filed a timely notice of appeal from the trial court’s judgment but did
not file a brief or respond to our September 26, 2012 written inquiry.  We
therefore abated this appeal and remanded this case to the trial court to
determine among other things whether Appellant wanted to continue his appeal. 
On November 21, 2012, in the hearing held pursuant to our order, Appellant and
his mother both testified that they did not wish to appeal the trial court’s
judgment, and Appellant’s appointed counsel stated on the record that he had
filed the notice of appeal in error.  The trial court found that Appellant did
not wish to pursue an appeal.  Appellant and the State were both represented by
counsel at the hearing.  We hold that this procedure substantially complies
with rule 42.1(a)(1) of the rules of appellate procedure.[2]
No
decision of this court having been delivered before we received evidence of
Appellant’s desire to dismiss his appeal, we dismiss this appeal.[3]
 
PER CURIAM
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED: 
January 31, 2013




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
42.1(a)(1) (providing for voluntary dismissal of civil case on appellant’s
motion); Maynard v. State, No. 02-09-00045-CR, 2010 WL 1006295, at *1
(Tex. App.—Fort Worth Mar. 18, 2010, no pet.) (mem. op., not designated for
publication) (holding same in criminal case regarding corresponding criminal
rule of appellate procedure 42.2(a)).


[3]See Tex. R. App. P.
42.1(a)(1), 43.2(f).